                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                  FORT SMITH DIVISION

ERIN FISHER, et al.                                                                   PLAINTIFFS

v.                                     No. 2:19-CV-02034

JASON COOK, et al.                                                                  DEFENDANTS

                                     OPINION AND ORDER

       Before the Court is Plaintiffs’ motion (Doc. 22) for a temporary restraining order and brief

(Doc. 23) in support. Separate Defendants Assistant Secretary-Indian Affairs Tara Sweeney,

Secretary of the Interior David Bernhardt, and the Bureau of Indian Affairs (collectively, the

“Federal Defendants”) and the Cherokee Nation have filed responses (Docs. 26 and 28). Plaintiffs

have filed a reply (Doc. 32) with leave of Court and a motion (Doc. 33) for a hearing. No response

to the motion for hearing is necessary. The motions will be denied.

       Plaintiffs filed this action asking the Court to declare that provisions of the Indian Child

Welfare Act (ICWA) do not apply to private actions for termination of parental rights and

stepparent adoptions, and additionally that applying ICWA in such cases is unconstitutional.

Plaintiffs earlier filed petitions in the state courts of Arkansas to terminate Defendant Jason Cook’s

parental rights to A.C., Plaintiff Erin Fisher’s minor child, and allow Plaintiff Richard Fisher to

adopt A.C. After the state court determined ICWA would apply to the action because A.C. and

Cook, who is A.C.’s biological father, are registered members of the Cherokee Nation, Plaintiffs

voluntarily dismissed their petition and brought this action.

       Defendant Jason Cook subsequently filed a motion in the state courts of Arkansas seeking

to reinstate his visitation rights with A.C. Plaintiffs now ask the Court to enter a temporary

restraining order either declaring that ICWA does not require visitation or alternatively preventing



                                                  1
Cook from seeking visitation until this Court determines the constitutionality of ICWA. 1

       The Court will not issue a preliminary declaration regarding the applicability of ICWA to

visitation proceedings. As the Federal Defendants point out in their brief in response, “[s]uch a

declaration would be purely advisory.” (Doc. 28, p. 4). A preliminary injunction or temporary

restraining order must require or restrain acts by people and may bind only the parties or their

“officers, agents, servants, employees, and attorneys,” or anyone “in active concert or

participation” with those people. Fed. R. Civ. P. 65(d). A general preliminary declaration about

what the law is does not specifically bind anyone and such relief is not appropriate under Rule 65.

       The Court also will not enjoin Cook from proceeding in state court with his motion to

modify his visitation rights with A.C. because doing so impermissibly enlarges the exceptions to

the Anti-Injunction Act (AIA). “A court of the United States may not grant an injunction to stay

proceedings in a State court except as expressly authorized by Act of Congress, or where necessary

in aid of its jurisdiction, or to protect or effectuate its judgments.” 28 U.S.C. § 2283. “[T]hose

exceptions, though designed for important purposes, ‘are narrow and are not to be enlarged by

loose statutory construction.’” Smith v. Bayer Corp., 564 U.S. 299, 306 (2011) (quoting Chick

Kam Choo v. Exxon Corp., 486 U.S. 140, 146 (1988)).

       Contrary to Plaintiffs’ argument that there are no ongoing state judicial proceedings, an

Arkansas State court has entered a visitation order (Doc. 22-3) explicitly retaining jurisdiction to

enter further orders, following the current laws of the State of Arkansas and its longstanding

practice. See Ark. Code Ann. § 9-19-202(a) (“Except as otherwise provided in § 9-19-204, a court

of this state which has made a child-custody determination . . . has exclusive, continuing



       1
         Because Cook is appearing in this action and has been served with the motion, under
Federal Rule of Civil Procedure 65 the Court considers whether a preliminary inunction, rather
than a temporary restraining order, should issue.
                                                 2
jurisdiction over the determination . . . .”); Ark. Code Ann. § 9-2-102(2) (including visitation

decrees and orders within the definition of “child-custody determination”); Robbins v. Robbins,

328 S.W.2d 498, 500 (Ark. 1959) (“As in all child custody cases, the trial court retains jurisdiction

to make any change in visitation rights which future circumstances might dictate.”). Cook has

filed a petition (Doc. 32-1) in that case to resume visitation with A.C., and based on Erin Fisher’s

affidavits (Docs. 22-1, 32-1) regarding the harm she believes a change to visitation would inflict

on A.C., she is likely to contest Cook’s petition if this Court does not enjoin the proceedings.

Regardless of the parties’ hypothetical potential to amicably settle that dispute, there is no question

that it will involve “litigation” or “legal controversies” and is exactly the type of judicial

proceeding that this Court may not enjoin, absent an AIA exception. See Roudebush v. Hartke,

405 U.S. 15, 20–21 (1972) (distinguishing judicial proceedings from a state court’s more

administrative or pro forma duties).

       No AIA exception is present here. Plaintiffs have not identified an express Congressional

authorization for an injunction; whatever jurisdiction lies in this Court will not be divested by any

activity in state visitation proceedings; and no judgment has yet been entered in this case. The

Court cannot enjoin Cook’s state court visitation proceedings.

       Plaintiffs’ argument in their reply brief that a preliminary injunction from this Court need

not stop state court proceedings to enforce visitation but only enjoin any actual visitation allowed

by those proceedings is unworthy of substantial analysis at this time, except to say that Cook

currently does not have any visitation rights with A.C. (Doc. 32-1, p. 1). Until an order from some

other court allows such visitation to occur, then regardless of whether the other factors to be

considered might weigh in favor of injunction, any harm from visitation is entirely too speculative

for the threat of irreparable harm to outweigh those factors.



                                                  3
IT IS THEREFORE ORDERED that Plaintiffs’ motions (Docs. 22, 33) are DENIED.

IT IS SO ORDERED this 24th day of April, 2019.


                                                 /s/P. K. Holmes, ΙΙΙ
                                                 P.K. HOLMES, III
                                                 U.S. DISTRICT JUDGE




                                     4
